SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1186
KA 14-01517
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOSHUA I.S.-S., DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered June 27, 2014. The judgment revoked defendant’s
sentence of probation and imposed a sentence of imprisonment.

     It is hereby ORDERED that said appeal is unanimously dismissed as
moot (see People v Griffin, 239 AD2d 936).




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court